Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 1 of 70

 

EXHIBIT A

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 2 of 70

 

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,
Plaintiff,

Criminal Action

Vv.

TANMAYA KABRA,

Defendant.

ee se ee

BEFORE THE HONORABLE MARIANNE B. BOWLER
UNITED STATES MAGISTRATE JUDGE

PROBABLE CAUSE AND DETENTION HEARING

August 7, 2019

John J. Moakley United States Courthouse
Courtroom No. 25
One Courthouse Way
Boston, Massachusetts 02210

Linda Walsh, RPR, CRR
Official Court Reporter
John J. Moakley United States Courthouse
One Courthouse Way, Room 5205
Boston, Massachusetts 02210
lwalshsteno@gmail.com

 

No. 1:19-mj-02257-MBB-1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 3 of 70

 

APPEARANCES:
On Behalf of the Government:

UNITED STATES ATTORNEY'S OFFICE
By: AUSA Christopher R. Looney
One Courthouse Way

Boston, Massachusetts 02210
617-748-3287

Christopher. Looney@usdoj.gov

On Behalf of the Defendant:

YANNETTI LAW FIRM

By: Gregory L. Johnson, Esq.
44 School Street, #1000A
Boston, Massachusetts 02108
617-338-6006
greg@yannettilaw.com

Proceedings recorded by sound recording and
produced by computer-aided stenography

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 4 of 70

 

WITNESS

INDEX

DIRECT CROSS REDIRECT RECROSS

DAVID CIRILLI

By Mr. Looney 5 50
By Mr. Johnson 35

EXHIBITS

DESCRIPTION

GOVERNMENT EXHIBITS

 

10

11

 

Affidavit of Kevin Sheahan..............5...24.
Text communication on April 3, 2018............
Text exchange dated December 16, 2018..........

Brookline Bank bank statement for the period
December 11, 2018, to January 10, 2019.........

Check Number 1139... .......00.. 0.00.00 cee eee ene

Text message exchange between Mr. Kabra and
Brookline Bank officer... . eee ee es

Personal financial statement...........22 02.00%

Santander Bank statement for the period July
1, 2019, to July 31, 2019 6 wisi « sinew o erste & sieme e e

Santander Bank statement for the period August
1, 2019, to August 3, 2019. .a % Seas 8 mei wR REE Soe

RECEIVED

11

14

16

20

20

21

23

29

32

33

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 5 of 70

 

PROCEEDINGS

(Recording begins at 2:31:07)

THE CLERK: United States District Court, the District
of Massachusetts, is now in session, the Honorable Marianne B.
Bowler presiding. Today is August the 7th, 2019, in the case
of United States versus Kabra, Magistrate Judge Action 19-2257,
which will now be heard.

Will counsel please identify themselves for the
record.

MR. LOONEY: Good afternoon. Chris Looney on behalf
of the Government.

THE COURT: Thank you very much.

MR. JOHNSON: And good afternoon, Your Honor. Greg
Johnson for Tanmaya Kabra.

THE COURT: Thank you very much.

Ready to proceed?

MR. LOONEY: Yes, Your Honor.

MR. JOHNSON: Yes, Your Honor.

THE COURT: All right.

MR. LOONEY: The Government calls FBI Special Agent
Dave Cirilli. He's right outside.

THE COURT: Would you please come -- bring him
forward.

MR. LOONEY: I'11 bring him forward.

THE COURT: Could I just have a docket in this case?

 

 

 
10

11

2

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 6 of 70

 

 

I just -- the cover sheet, the first page is all I need. I'm
just looking for a spelling.

Would you please come forward and be sworn.

THE CLERK: Please raise your right hand.

(Witness sworn.)

THE WITNESS: I do.

THE COURT: I'll just ask you to speak up and speak
into the microphone, please.

THE WITNESS: Okay.

THE COURT: Proceed.

DAVID CIRILLI, having been duly sworn by the Clerk,
was examined and testified as follows:

DIRECT EXAMINATION

BY MR. LOONEY:
Q. T'll take the same admonition. I'm sometimes soft-spoken.

Would you state your name for the record and spell

your last name.

A. David Cirilli, C-i-r-i-l-l-i.

Q. Okay. Special Agent, what is your position? Who is your
employer?

A. IT work at the FBI.

Q. And what is your role with the FBI?

A. A special agent.

Q. And what are your duties as a special agent with the FBI?

A, I work on a white collar criminal squad, and I investigate

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 7 of 70

 

 

6
white collar crimes such as wire fraud, mail fraud, securities
fraud.

Q. How long have you been working with the FBI?
A. Coming up on nine years.
QO. Are you familiar with an individual named Tanmaya Kabra?
A. Yes.
Q. When did you first become familiar with Mr. Kabra?
A. Last Sunday.
Q. And how did that happen?
A. He was arrested.
Q. And that's when you became familiar with him?
A. Yes.
Q. You weren't involved in the investigation prior to that?
A. I was not.
Q. What have you done to prepare for today's hearing?
A. I read the affidavit of Special Agent Kevin Sheahan, and I
discussed the case with him, have been briefed on it, and I've
seen some documents related to it.
Q. When did that preparation take place?
A. The past two days.
MR. LOONEY: May I approach the witness?
THE COURT: You may, and you need not ask again.
MR. LOONEY: I have one for the Court as well.
Q. Can you open that binder in front of you to the tab marked

as Exhibit 1. Do you recognize this document?

 

 
10

11

12

13

14

15

16

oy

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 8 of 70

 

7
A. I do.

Q. What is it?

A. This is the affidavit, excuse me, of Special Agent Kevin
Sheahan.

Q. Did you review this affidavit?

A. I did.

Q. And did you discuss it with Special Agent Sheahan?

A. I did.

Q. Can you turn to the last page, and tell me whose signature

appears on that page.
A. Kevin Sheahan.

MR. LOONEY: I'd ask that Mr. Sheahan's affidavit be
admitted as Exhibit 1.

MR. JOHNSON: No objection, Your Honor.

THE COURT: Hearing no objection, it will be marked as
Exhibit 1 -- Government Exhibit 1 for the purpose of this
hearing.

(Government Exhibit 1 received in evidence.)
Q. Let's start by discussing Mr. Kabra's personal and family
history. During your preparation for this hearing, did you

learn where Mr. Kabra was born?

A. Yes.
QO. Where was that?
A. New Delhi, India.

Q. What citizenship status does Mr. Kabra hold?

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 9 of 70

 

 

8
A. He has a U.S. citizenship. He also has an overseas
citizenship status with India.
Q. Did you do anything to investigate or understand what that
means, having an overseas citizenship?
A. I did.
Q. What did you do?
A. I spoke with a member of the Department of Justice, Office
of International Affairs.
Q. What did you learn about what that status means or
confers?
A. We learned that it gives the holder of that free travel in

and out of India, and they can stay there permanently if they
choose.

Q. During your discussion with an individual from the
Department of Justice, did you discuss whether there was an

extradition treaty between India and the United States?

A. We did.

Q. Does such a treaty exist?

A. Yes.

Q. Did he give you information about how long it takes to

extradite an individual from India?

A. He did.
Q. What did he tell you about that?
A. He mentioned it was on average eight to nine years.

Q. Can it can take longer than that?

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 10 of 70

 

 

A. It can.

Q. Do you know if Mr. Kabra has family who lives in India?
A. He does.

Q. And how did you learn that?

A. His girlfriend said that to the investigators when -- on

the day of the arrest.

Q. And what did she tell investigators?

A. That they were traveling to London -- sorry.

Ox They -- who is "they," "they were traveling"?

A. Who was traveling?

QO. Yes.

A. Mr. Tanmaya here and his girlfriend.

Q. Okay. Where was he arrested?

A. He was arrested at the airport.

Q. Okay. And were these statements given by Mr. Kabra and

his girlfriend at the airport?
A. Repeat the guestion, please.
Q. Were the statements you were just offering made at the

airport at the time of his arrest?

A. Yes.
Q. What did she tell you -—- what did she tell agents?
A. That they were traveling to London and then on to Italy

and that the elderly grandmother from India was going to be
meeting up with them.

Q. Whose elderly grandmother from India?

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 11 of 70

 

 

10
A. Tan's.
THE COURT: And the ultimate destination was India?
THE WITNESS: Italy.
THE COURT: Italy.
Q. Did he have a return trip ticket? Did he have a return
ticket for his travel?
A. His return was dated for August 16th, 2019.
Q. Up until the time of his arrest, do you know where
Mr. Kabra was living?
A. Yeah. He had an address in Weehawken, New Jersey.
Q. That was his last residence?
A. Yes.
Q. Do you know who owns that residence?
A. His parents.
Q. Have you reviewed any communications that were obtained
during this investigation to or from Mr. Kabra?
A. I have.
Q. What types?
A. E-mail and texts.
Q. Can you turn in your binder to the document behind Tab 2,
the document that's been marked as Exhibit 2. Are you there?
A. I am on Exhibit 2.
Q. Okay. Do you recognize this document?
A. I do.

Q. And what is it?

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 12 of 70

11

 

 

A. It's a text communication dated April 3rd -- it's a chain

of communications, April 3rd, 2018.

Q. Between whom?

A. This is between Mr. Kabra and an investor.

QO. One of the investors identified in Mr. Sheahan's
affidavit?

A. Yes.

QO. Okay.

THE COURT: Thank you.

MR. LOONEY: I'd ask that Exhibit 2 be admitted into
evidence.

MR. JOHNSON: Your Honor, I'd object with regard to
authentication, hearsay, with regard to how they obtained the
thread, so for those reasons I would ask it be excluded.

THE COURT: This is a detention hearing. The rules of
evidence are not strictly adhered to. I'll take it. It's

admitted as Government Exhibit 2 for the purpose of this

hearing.
(Government Exhibit 2 received in evidence.)
Q. And how did Government investigators obtain this document?
A. From the investor.
Q. Okay. When you look at this document, there are two

columns, correct?
A. Yes.

Q. Whose messages are on the left and whose are on the right?

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 13 of 70

12

 

 

A. On the left-hand side in the lightly colored text are from
Mr. Kabra, and on the right-hand side in a blue coloring is
from the investor.
Q. Okay. Can you tell about the relationship between this
investor and Mr. Kabra?
A. They have an investment relationship, and I also
understand this investor to have had an employee relationship,
a salaried employee with Mr. Kabra.

THE COURT: For the record, is this investor referred
to in the affidavit?

MR. LOONEY: Yes, Your Honor.

THE COURT: As investor by an initial?

MR. LOONEY: Yes, by initials, Investor A.

THE COURT: Okay.
Q. At some point in time did this investor invest $250,000

with Mr. Kabra?

A. Yes.

Q. Has that not been repaid?

A. No.

Q. Can you read the first text message in this chain.
A. "So jealous about Paris."

Q. And who wrote that?

A. Mr. Kabra.

Or And who wrote the following text message?

A. The investor responded.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 14 of 70

 

 

13

Q. And how did the investor respond? Can you read through
his responses?
A. Yes. "I'm def think about Greece and Spain in June.
Loved. So jealous about Paris. Light, getting a new one
overnighted by tomorrow. Let me know when you wire. Grazie
mille."

THE COURT: Mille. Grazie mille.

THE WITNESS: Thank you.
A. "T need to transfer money while in France to an Italian
account."
Q. Did Mr. Kabra respond to that?
A. He did.
Q. What was his response?
A. "Offshoring your stuff?"
Q. And how did this investor respond?
A. "Have been doing a little of that but need to do repairs

to my house there before summer."

Q. And did Mr. Kabra respond to that?

A. He did.

Q. And what was his response?

A. "Bahamas" —-- "Bahamas," excuse me, "or Mauritius?"
Q. And did -- was there an additional text?

A. There was an additional response of "My stuff is in
Mauritius."

Q. And that last response was a text from Mr. Kabra?

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 15 of 70

 

 

14
A. Yes.
Q. Can you turn in your binder to the document that is behind
Tab 3. Do you recognize this?
A. I do.
QO. What is it?
A. It's an additional text chain between the investor and

Mr. Kabra dated December 16th, 2018.
Q. Is it the same investor, Investor A?
A. It is.
MR. LOONEY: I'd ask that Exhibit 2 be moved into
evidence.
THE COURT: Hearing no objection?
MR. JOHNSON: Correct, Your Honor.
THE COURT: Government Exhibit 2 is --
THE CLERK: Government Exhibit 3.
MR. LOONEY: This is moved in as Government Exhibit 3.
THE COURT: 3, all right. Government Exhibit 3 is
made part of the record for the purpose of this hearing.
(Government Exhibit 3 received in evidence.)
Q. Can you just read through the text that's on the left-hand
side -- and those are from whom, the ones on the left-hand
side?
A. On the left-hand side is Mr. Kabra, and on the right-hand
side --

Q. Can you read through the text messages in the middle of

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 16 of 70

 

 

15
the page from Mr. Kabra starting with "Yeah."
A. "Yeah, man. You have no idea how badly I want/need this
to work. My outflow is 400K a month now. I'm down to my last
2M in the bank, that means five months. That's personal

savings, et cetera."
Q. You can stop there.

During your preparation for this hearing and your
review of records, did you identify any accounts associated
with Mr. Kabra, any bank accounts associated with Mr. Kabra

that held $2 million at or around the time of this text message

chain?
A. We did not.
Q. What's the date of this text message chain?

A. December 16th, 2018.
Q. So you didn't identify any accounts associated with

Mr. Kabra that held $2 million at or around December 16th,

2018?

A. We did not.

Q. Can you flip to the next exhibit in the binder, please.
Can you tell us -- do you recognize this document?

A. I do.

QO. Can you tell us what this is?

A. It's a bank statement from Brookline Bank.

Q. For what entity? Who is the account holder on this?

A. LaunchByte.io, LLC.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 17 of 70

16

 

Q. And what time period is covered by this account?
A. December 11, 2018, through January 10th, 2019.
MR. LOONEY: I'd ask that exhibit -- that this

document be moved into evidence as Exhibit 4, please.

THE COURT: Hearing no objection?

MR. JOHNSON: No objection, Your Honor.

THE COURT: Government Exhibit 4 is admitted for the
purpose of this hearing.

(Government Exhibit 4 received in evidence.)
Q. I want to take a look at the transactions occurring in
this account on or around December 16, 2018, the same date as
the text messages we just looked at. Can you get there in this
statement? Which page are you looking at in the statement?
A. Page 2.
Q. According to this bank statement, how much money was in
this bank account on December 16th, 2018?
A. Approximately $6,434.
Q. Okay. Do you see an entry on the middle of this page
dated December 13th -- December 13th, 2018, for a check, Check
Number 1139?
A. Yes.
Q. Okay. And that line on this statement shows a debit of

$88,000 on that date; is that right?
A. Yes.

Q. Have you seen a check affiliated with that line item?

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 18 of 70

 

 

17
A. I have.
Q. Can you turn to Exhibit 5, please. Do you recognize this
document?
A. I do.
Q. Is this the check associated with that line item in the
bank statement?
A. Tt is.
Q. And how do you know that?
A. Check Number 1139 in the upper right-hand corner, the date
is 12/13/2018 for when it was deposited, and in the upper
left-hand corner it refers to LaunchByte.io, LLC.
Q. Is the amount of the dollar figure on this check that it's
drawn for the same as the line item on the bank statement?
A. Yes.
Q. Okay. Without using the individual's name, do you know to

whom this check was written?

A. I do.

Q. And what was the relationship between that person and
Mr. Kabra?

A. They were solicited to be an investor with Mr. Kabra.
Q. Did they actually invest with Mr. Kabra?

A. And they did.

Q. Did this check clear?

A. No.

Q. What happened to the check?

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 19 of 70

 

 

18

A. It was returned.
Q. And why was that?
A. It left the bank account in a negative position of
$81,408.
Q. And that's reflected on -- back on Exhibit 4?
A. Yes, on Page 2.
Q. There's a line item "Return item of $88,000"?
A. Yes.
Q. That's the reversal of this transaction?
A. Yes.
Q. So is it correct to say that at the same time he told one
investor he had $2 million, he wrote a check to another
investor for $88,000, and that check was returned for
insufficient funds?
A. Yes.
Q. Can you turn to the first page of that same document,
Exhibit 4, please.

What date does this bank statement cover?
A. The dates December 11th, 2018, through January 10, 2019.
Q. So a one-month period?
A. Yes.
Q. What is the total amount of credits that accrued into this

account over that one-month period?
A. Roughly $573,000.

Q. And what is the total amount of debits that flowed out of

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 20 of 70

 

 

19
this account during that same period of time?
A. Roughly $570,000.
Q. So roughly $570,000 flowed into this account over that
one-month period?
A. Roughly $573,000 went into the account, and roughly
$570,000 went out of the account.
Q. I'm going to ask you to turn to Exhibit -- to the next
document behind Tab 6. Do you recognize this document?
A. I do.
Q. And was this a document that was obtained by investigators

during the course of the investigation?

A. Yes.

Q. And what is this document?

A. It's an e-mail.

Q. Okay. Can we go to the bottom of the last page of this

document to the first e-mail in the chain. Are you there?

A. I am.
Q. And who sent the first e-mail in this chain?
A. Mr. Kabra.

MR. LOONEY: I'd ask that this document be admitted as
Exhibit 6.

THE COURT: JI think you didn't move on 5.

MR. LOONEY: Oh, I'd also ask that the document that
is behind Tab 5 be admitted as Exhibit 5.

MR. JOHNSON: No objection, Your Honor.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 21 of 70

20

 

 

THE COURT: All right. Hearing no objection as to
both Government Exhibits 5 and 6, they'll be made part of the
record for the purpose of this hearing.

(Government Exhibits 5 and 6 received in evidence.)
Q. Staying at the first e-mail in this chain, what is the
date of that e-mail?

A. March 14, 2019.

Os And it's an e-mail from Mr. Kabra?
Aw Yes.
Q. And, again, without identifying the individual, can you

tell us to whom it was sent?

A. It's sent to a business address of a business banking
officer for Brookline.

Q. Okay. Can you read this e-mail?

A. "Saw you called me. I am at the Northwestern Mutual
office sorting out an issue with my brokerage account that has
caused the issue with Brookline Bank. Working on getting it
resolved ASAP and wiring in. The other check tomorrow should
also take care of it. Sorry and thanks. Best Tan Kabra,
founder and managing director of the LaunchByte Group."

Q. Do you know what the issue with Brookline Bank referred to
in that e-mail was?

A. Yes.

Q. What is it?

A. Money that was deposited in the account.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 22 of 70

 

 

21
Q. A sum of money was deposited in the account.
Can I ask you to turn to Exhibit 7. Do you recognize
this document?
A. I do.
Q. And what is this document?
A. Tt's a bank statement for Brookline Bank.
Q. And what entity holds that account?
A. LaunchByte.io, LLC.
MR. LOONEY: I'd ask that Exhibit 7 be admitted into
evidence.
THE COURT: Hearing no objection, Government Exhibit 7
is made part of the record for the purpose of this hearing.
(Government Exhibit 7 received in evidence.)
Q. So starting at the first transaction identified on this
bank statement, what is that transaction?
A. It's a deposit of $125,000.
Q. And what did that bring the balance in this account to?
A. $124,885.
Q. And is it fair to say that from that point over -- and
what was the date of that first transaction?
A. March 11th, 2019.
Q. Is it fair to say over the next two days, March 11th and
March 12th, there were a series of debits from this account?
A. YWesn.
Q. From this bank statement, can you determine what the

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 23 of 70

 

 

22
balance in this account was at the end of the day on March
12th, 2019?

A. It was $675.

Q. And which page do you see that on?

A. Page 3.

Q. And that's at the close of business on March 12, 2019?
A. Yes.

Q. What's the next transaction that occurs in this account?
A. There's a chargeback.

Q. Of what amount?

A. $124,300 -- excuse me, $125,000.

Q. And is that a reversal of that first transaction we saw,
that deposit, the $125,000?

A. It is. It is.

Q. Do you know what occurred that led to that reversal?

A. There were no funds from the offsetting bank that the
check was drawn on.

Q. So the check was written from a bank with no funds and
deposited in this account?

A. Correct.

Q. And is -- do you understand this to be the issue referred

to in that e-mail?
A. I do.
MR. LOONEY: I apologize. If I haven't moved Exhibit

7 into evidence, I ask that it be admitted.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 24 of 70

23

 

 

THE COURT: You have.
MR. LOONEY: I have. Thank you.
Q. Can we turn now to Exhibit 8, please.

Do you recognize this document?

A. I do.

Q. And what is it?

A. Text communications with the bank officer at Brookline
Bank.

QO. Between whom and --

A. Between Tan and the bank officer.

Q. So this is a series of text exchanges between Mr. Kabra

and an employee of Brookline Bank?

A. Correct. Thank you.
Q. Is it the same employee that that e-mail was sent to?
A. Yes.

MR. LOONEY: I'd ask that Exhibit 8 be admitted into
evidence.

THE COURT: All right. Hearing no objection,
Government Exhibit 8 is made part of the record for the purpose
of this hearing.

(Government Exhibit 8 received in evidence.)

Q. Can you turn to the text messages dated Friday, March
15th, 8:17 a.m. Are you there?
A. Yes.

Q. And this is the day after Mr. Kabra's account at Brookline

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 25 of 70

 

 

24
Bank turned negative by $124,000?
A. e)S).
Q. Can you read those -- the text messages on that date and
at 8:17 a.m.?
A. "Please follow up on this first thing. It cannot stay in
this status."
Q. And who sent that text?
A. The bank employee.
Q. Did Mr. Kabra respond?
A. He did.
Q. And what was his response?
A. "All set. My dad will send a wire from Singapore. Just
talked to him. Then I'll wire back once the check I'm
expecting comes in today or mon."
Q. Do you know if Brookline Bank received any such wire from
Singapore?
A. They have not.
Q. You mentioned at the start of your testimony that you
reviewed some bank records; is that right?
A. Yes.
or As preparation for this hearing?
A. Yes.
Q. Can you provide any information concerning the number of

bank accounts that have been used by Mr. Kabra since 2017?

A. IT have seen at least six bank accounts.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 26 of 70

 

25
Q. So he's used or had access to six banks since 2017?
A. Yes.
Q. Are they all with the same bank or with different banks?
A. Different banks.
Q. Are there multiple accounts at the same bank?
A. Yes.
Q. Can you provide information regarding the number of credit

card accounts?

THE COURT: Are those accounts still open?

THE WITNESS: I don't have the answer to that. I know
in at least one instance there's a closing -- there's a closed
account.

Q. Are you aware of some accounts that are still open?
A. I am.
Q. So there are some that are open and some that are closed?
A. Yes.
THE COURT: Do you have any -- can you specify by

number the open accounts?
THE WITNESS: I can't.
THE COURT: You can?
THE WITNESS: I can't recall.
THE COURT: You can't, all right.
BY MR. LOONEY:
QO. And just to be clear, when you said six bank accounts, do

you know whether that encompasses all the accounts used by

 

 

 
10

11

12

3

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 27 of 70

26

 

 

Mr. Kabra?

A. I don't.

Q. There can be other accounts?

A. Yes.

Q. Can you provide information concerning the number of

credit cards that Mr. Kabra has used or had access to since

2017?

A. In that same time frame there was at least six.

Q. Are they with the same issuer or different issuers?

A, Different.

Q. And do you know whether those are still open or closed?
A. I don't know.

Q. Focusing only on the investors who were identified in

Mr. Sheahan's affidavit, do you have any information about the
amount of money that had been invested with Mr. Kabra that has

not yet been repaid?

A. I do.

Q. And what is that?

A. It's over $750,000.

Q. As of now, do you know whether members of the

investigation team have been able to trace all of that

$750,000?
A. Not to my knowledge.
Q. Do you know whether there are additional potential victims

that have come forward or that have been identified?

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 28 of 70

 

 

27
A. I do.
Qs And how do you know that?
A. Phone calls have been coming in.
Q. Since when?
A. Yesterday.
Q. From your review of bank records associated with this
case, did you observe whether Mr. Kabra executed any wire
transfers overseas?
A. I did.
Q. Do you have any information about the size of those wire
transfers?
A. In some cases they were over $5,000.
Q. Were there multiple such transfers?
A. There were.
Q. From your review of bank records associated with this

case, do you know whether Mr. Kabra has transferred money from
his personal bank accounts to business accounts associated with

LaunchByte or the Kabra Group or vice versa?

A. Yes.

Q. So such transfers have occurred?

A. I have seen that.

Q. Do you know whether funds provided by investors to

Mr. Kabra have been deposited into Mr. Kabra's personal
accounts?

A. Yes.

 

 
10

11

12

13

14

15

16

il i

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 29 of 70

 

28
Q. That has occurred?
A. That has occurred.
Q. I'd ask you to turn now to Exhibit 8 in your binder, and
what is this document? Sorry. This is Exhibit 9. I
apologize.
A. Yeah, sorry. Exhibit 9 is a personal financial statement.
Q. Do you know how -- know how investigators obtained this
document?
A. Yes.
Q. And how was that?
A. From an investor.
Q. Do you know who provided it to that investor?
A. Mr. Kabra.
Q. Let's look at the information on here. Starting in the
upper left -- or actually, I'd ask first that Exhibit 8 be

admitted into evidence.

MR. JOHNSON: No objection, Your Honor.

THE COURT: 8 is in. Now this is 9.

MR. LOONEY: I apologize.

THE CLERK: Counsel, it's just two pages?

THE COURT: Government Exhibit 9 is admitted and made
part of the record for the purpose of this hearing.

MR. LOONEY: It's three pages. I'll provide it to
you.

THE CLERK: Thanks.

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 30 of 70

29

 

 

(Government Exhibit 9 received in evidence.)
QO. Starting at the section of this document marked as Part 1,

what is the name listed on this personal financial statement?

A. Tanmaya Kabra.

Q. And who is listed as the employer in this document?

A. LaunchByte.io, LLC.

Q. And what's the address associated with that business?

A. 715 Boylston Street, Suite 120.

Q. And what is Mr. Kabra's title identified as?

A. Chief executive officer.

Q. Moving to Section 2 of this document, the caption of that
is "Financial Information," correct?

A. Yes.

Q. And there's a section for annual income?

A. Yes.

Q. And there's a line item for salary?

A. Yes.

Q. What is the salary -- what is Mr. Kabra's salary according
to this document?

A. $300,000.

QO. And, actually, I would like to pause and turn to the last
page. Do you know what the date of this document is?

A. It is signed by Mr. Kabra, December 20th, 2017.

Q. So the amount listed for his salary for that year is

$300,000?

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 31 of 70

 

 

30
A. Yes.
Q. And what other income did he receive that year?
A. Bonuses and commissions of $800,000, consulting income of
$250,000.
QO. And so, according to this document, what is Mr. Kabra's
total income?
A. $1.35 million.
Q. Going to "Assets," the first line item is cash and
savings. What amount of assets are identified in that line
item?
A. Cash and savings of $100,000.
Q. Going to the next line item, "Marketable Securities," what
amount is identified for that line item?
A. Marketable securities is listed as crypto $1 million.
Q. What are cryptocurrencies?
A. Cryptocurrencies are a virtual currency. They often use
blockchain technology for encryption and to remain anonymous.
Q. Are they easily traceable funds?
A. No.
Q. Do you know whether the investigation has identified any
accounts holding $1 million in cryptocurrency associated with
Mr. Kabra?
A. I'm not aware of any.
Q. Skipping down to "Ownership Interest in Businesses," what

amount is listed there?

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 32 of 70

 

 

31
A. $16,462,500.
Q. What is the next line item below that?
A. Profit-sharing and other vested retirement accounts for
$700,000.
Q. Do you know whether the investigation has identified any

profit-sharing or vested retirement accounts held by Mr. Kabra
in the amount of $700,000?

A. I am not aware of any.

Q. And what figure is listed as Mr. Kabra's total assets on
this form?

A. Total assets, $19,762,500.

Q. And what is your understanding of what Mr. Kabra did with
this document?

A. He provided it to the investor in the context of telling
him he could guarantee his investment.

Q. I would like to look at one more set of documents. Can
you turn to the document marked as Exhibit 10 behind Tab 10.

And what is this document?

A. This is a bank statement from Santander.

QO. Okay. What is the entity that holds this account?
A. LaunchByte Ventures, LLC.

Q. And what period is covered by this bank statement?
A. July lst, 2019, to July 31st, 2019.

MR. LOONEY: I'd ask that Exhibit 10 be admitted into

evidence.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 33 of 70

32

 

 

MR. JOHNSON: No objection, Your Honor.
THE COURT: Thank you. Government Exhibit 10 is made
part of the record for the purpose of this hearing.
(Government Exhibit 10 received in evidence.)
Q. And this statement covers a period up until July 31st,

2019, right?

A. Yes.

Q. It's about a week ago?

A. Yes.

Q. Can you tell me what the balance was in this account as of

one week ago?
A. Negative $31,609.
Q. Have you reviewed records of any transactions that
are -- transactions taking place in this account that occurred
after July 3lst, 2019?
A. Yes.
Q. Can I ask you to turn to the next exhibit.

THE COURT: For the record, this would be Government
Exhibit 11?

MR. LOONEY: Yes, Your Honor. I'll move it in in just
one moment.
Q. What is this document?
A. It's an account inguiry for the Santander account that we
just looked at.

Q. Same account?

 

 
10

11

12

3

14

15

16

tL

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 34 of 70

 

 

33
A. Same account.
Q. What period does it cover?
A. August lst, 2019, to August 3rd, 2019.
Q. Okay. It's about four days ago?
A. Yes.

MR. LOONEY: I'd ask this document be moved in as
Government Exhibit 11.

MR. JOHNSON: No objection, Your Honor.

THE COURT: All right. It will be marked as
Government Exhibit 11 and admitted for the purpose of this
hearing and made part of the record.

(Government Exhibit 11 received in evidence.)

Q. And according to this bank -- this record of transactions,

what was the balance in the Santander account for LaunchByte

Ventures as of August 3rd, 2019?

A. Negative $31,679.

Q. And that was last Saturday?

A. Yes.

Q. And when was Mr. Kabra arrested?
A. On Sunday.

Q. Where was he arrested?

A. At the airport.

Q. Where was he going?

A. London and then on to Italy.

QO. And what was the purpose of that?

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 35 of 70

 

 

34
A. Vacation.
Q. Was there any other special purpose?
A. He had mentioned that he planned to propose to his
girlfriend.
Q. Do you know if there was anything notable -- do you know

whether Mr. Kabra was carrying anything notable at the time he

was traveling?

A. He mentioned he had an expensive engagement ring in his
bag.

Q. Did he describe it or say why it was expensive?

A. He mentioned the quality and the clarity was high.

Q. So it was a large high-quality diamond?

A. Yes.

Q. And it was, according to him, very expensive?

A. Yes.

Q. Do you know where Mr. Kabra acquired that ring?

A. We do.

Q. How did you find out?

A. We spoke to the manager at Shreve, Crump & Low.

Q. How did you get in touch?

A. He called the FBI. He had been made aware of Mr. Kabra's

arrest and was worried.
Q. Following that complaint, did you learn how Mr. Kabra
acquired the ring?

A. He paid with a personal check for $35,000.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 36 of 70

 

 

35
QO. Written on what bank?
A. Santander.
Q. Okay. Do you know one way or the other whether it was the
same Santander account we were just looking at?
A. I don't know.
Q. You don't know. Do you have any information regarding
whether that check would clear?
A. We spoke with the manager. That was one of his concerns

initially when he called was whether the check would clear. We
spoke to him recently, as recently as today. We learned that

the ring was returned by the girlfriend.

Q. By whom?

A. The girlfriend of Mr. Kabra.

Q. Mr. Kabra's girlfriend?

A. Mr. Kabra's girlfriend.

Q. Did she give you any information or did she provide any

information to the jeweler regarding whether the check would
clear?
A. She said to him that the check was likely to bounce.
MR. LOONEY: Nothing further.
THE COURT: Cross-examination?
MR. JOHNSON: Thank you, Your Honor.
CROSS-EXAMINATION
BY MR. JOHNSON:

Q. Good afternoon, sir.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 37 of 70

 

36
A. Good afternoon.
Q. So were you present when Mr. Kabra was arrested on Sunday?
A. I was not.
Q. And you learned of the arrest in the day after or that
evening?
A. I learned that there was an arrest that evening. I
learned about the details Tuesday. I was out on Monday.
Q. And that's when you began preparing for today's hearing;
is that correct?
A. Correct.
Q. You got up to speed by talking with Special Agent Sheahan;
is that accurate?
A. It is.
Q. So you played no role whatsoever in the actual
investigation of Mr. Kabra?
A. I did not.
Q. And met with the Assistant United States Attorney in order
to get ready for today's hearing?
A. Correct.
Q. And went over the information that you just testified to
today?
A. Correct.
Q. Now, you at no point were told by any of the agents or law

enforcement involved that Mr. Kabra put up any struggle when he

was arrested, were you?

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 38 of 70

 

 

37
A. No.
Q. And he was taken off of the airplane and taken into
custody and booked in the ordinary fashion; is that what you
would conclude from the fact that you didn't hear otherwise?
A. That's my understanding.
Q. Okay. And did he have any cash on his person when he was
arrested?
A. I don't know.
Q. Did you -- do you know if law enforcement ever documented

or was able to inspect the ring that you were just testifying

to?

A. I don't believe they did. I don't have a recollection of
that.

Q. And were you told that Mr. Kabra's United States passport

was seized by law enforcement when the arrest took place?

A. I'm aware of that.

QO. And were you also aware that there was a travel card
issued by India that was also seized by law enforcement?

A. I am aware of that.

Q. And were you told that law enforcement actually took that
card and ripped it into pieces?

A. I'm not aware of that.

Q. Now, you testified at the outset that Mr. Kabra had dual
citizenship; is that your testimony?

THE COURT: No, that was not the testimony.

 

 
10

11

12

13

14

i

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 39 of 70

 

 

38
Q. What was your testimony, if you could refresh our
recollection, regarding the dual nature?
A. Well, my understanding was that he's a U.S. citizen but he
also has overseas citizenship status with India.
Q. So citizenship status but not actually a dual citizen,
correct?
A. T'm not familiar with the technical response. That's the
response that I received.
Q. Special Agent, are you aware that India does not allow for
dual citizenship?
A. I am not aware of that.
Q. Now, you learned that he was born in New Delhi, India,
correct?
A. I did.
Q. And did you also learn that his family brought him to New
Jersey when he was about a year and a half old?
A. I'm not aware of that.
Q. And were you also aware of the fact that he spent about 80

percent of his life in the United States of America and not in

India?
A. I'm not aware of that.
Q. So you didn't review that with the Government in preparing

for today's hearing?
A. I did not.

Q. And do you know if Mr. Kabra -- do you know if any agents

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 40 of 70

 

 

39
reached out to Mr. Kabra prior to the arrest to attempt to
effectuate an interview of him?

A. I don't know.
Q. Do you know whether the girlfriend that you referenced in

your testimony was interviewed other than the fact that it took
place following the arrest?

A. Other than that, I don't know.

Q. So you are not aware of any statements made by either
individual in connection with the investigation?

A. Outside of those comments, no.

Q. Now, the bank accounts, I was a little fuzzy on your
knowledge as to the accounts that you were able to track that
are somehow connected with Mr. Kabra. Just to begin, so you

weren't involved with actually researching these accounts, were

you?
A. I was not.
Q. So all the information that's coming to you is we'll call

it secondhand, correct?
A. It was told to me and then I saw the underlying documents.
Q. Okay. And do you recall who the account holders were of

each of the six accounts?

A. Again, I looked at statements, so I saw a name on a
statement. For instance, Mr. Kabra's -- excuse me. I'm not
pronouncing his last name well enough -- on a statement or

LaunchByte.io, LLC or LaunchByte Ventures.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 41 of 70

 

 

40
Q. So there were multiple different names that were utilized
in these specific accounts, correct?
A. From the statements I saw.
Q. All right. And as of the moment in time when you actually
reviewed these accounts, are you able to testify today as to
the approximate total balance of these six accounts?
A. Like I said, I have a recollection of one of them being
closed because they were in a negative status. I certainly saw
some low balances, but I can't put a specific number on it.
Q. Do you recall the highest dollar balance that you saw?
A. I cannot.
QO. And so I presume the closed account would have been the
Brookline Bank account that we -- the prosecution introduced
the statement from, correct?
A. I believe that is the account, yes.
Q. The one with a $125,000 transaction that you testified to?
A. I believe that's the account, yes.
Q. And then another account, Exhibit 11, that's before the
Court, that shows a negative $31,000 balance, correct?
A. It does.
Q. And do you know whether either of the other four accounts
show positive or negative balances?
A. I can't recollect.
Q. So you have no ability to testify today as to what access

to funds Mr. Kabra may have at this point in time?

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 42 of 70

 

 

41
A. Actually, I think I am aware that he told pretrial
services that he had $65 in his personal bank account.
Q. Other than that $65, do you have any knowledge that there
is additional monies that he has access to?
A. I don't know.
Q. Do you know if there is any -- you also testified about
overseas wire transfers. Do you remember those?
A. Yes.
Q. And where were they sent from?
A. I can't recall the exact account, which account it was.
Q. And do you know when they were sent?
A. The period that I was reviewing would have been 2018.
Q. So sometime during that calendar year?
A. Yes.
Q. Do you recall the approximate value of those transfers
that were sent?
A. As I mentioned, there was $5,000, and then there were some
more than that.
Q. Were these transfers coming in from overseas or going out?
A. I saw them going out.
Q. Anything coming in?
A. I can't recollect.
Q. And you don't have the knowledge as to who might be on the
other end receiving those wire transfers, correct?
A. I don't know. I don't know.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 43 of 70

 

 

42

Q. Did you see any international wire transfers during the
2019 calendar year?
A. Nothing specific is coming to my mind.
Q. This Exhibit Number 9, the Brookline Bank personal
financial statement, you're familiar with that document,
correct?
A. Yes.
Q. And that's dated December 20th, 2017, just reading from
the exhibit. That's accurate, correct?
A. Yes.
Q. And who is this document provided to?
A. An investor.
Q. Which one?
A. Investor C.
Q. And who is that person?

MR. LOONEY: JI ask that -- objection -- not to use the

name of the victim.

THE COURT: Sustained.

Q. Do you know my client's relationship to that person?
A. I believe my recollection is he met them at a party.
Q. And so do you know why -- or strike that.

Did you or any other members of the investigative
team make efforts to look into the net worth that was put on
this personal financial statement back in the summer of 2017?

A. One more time, please.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 44 of 70

 

 

43

MR. LOONEY: Objection. Not sure what it's asking
for.

THE COURT: You want to rephrase it?

MR. JOHNSON: Sure. I'11 narrow it down, Your Honor.
Q. Did you look at, you or somebody from the FBI that
investigated this case, look into the amount of cash and
Savings that Mr. Kabra had in December of 2017?
A. Not to my knowledge.
Q. What about the crypto, the marketable securities
cryptocurrency; did you investigate that currency in any
fashion?
A. I did not, and not to my knowledge for anybody else.
Q. And the ownership and interest in businesses, did you or
somebody else attempt to verify that dollar figure?
A. Not to my knowledge.
Q. The remaining two, the profit-sharing and then the
personal property?
A. Not to my knowledge.
Q. Does Mr. Kabra -- strike that.

And so Investor C provided this document to the

investigative team as part of the investigation, I presume?
A. Yes.
Q. And likewise, for Exhibit Number 8, the text messages that

were introduced?

MR. LOONEY: Objection. It's not clear that he's

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 45 of 70

44

 

 

suggesting that the same person provided both sets.

MR. JOHNSON: I can rephrase, if necessary, Your

Honor.
THE COURT: Just rephrase.
MR. JOHNSON: I'm sorry. I didn't hear the Court.
THE COURT: Just rephrase it.
MR. JOHNSON: Oh, understood. Thank you.
Q. Exhibit Number 8, which investor sent those messages to

the investigators?
MR. LOONEY: Objection. It technically wasn't sent by

an investor in the scheme.

Q. Do you know how the prosecution team obtained Exhibit
Number 8?

A. From the witness.

Q. And was that one of the investors?

A. This was not one of the investors.

Q. Was this one of the bankers?

A. This was one of the bankers.

Q. Now, Special Agent, did you or somebody from the FBI in

March of 2019, at the time of the $125,000 transaction that was
discussed as it pertains to Exhibit Number 7, did you make any
efforts to look into any bank transactions outside of Brookline
Bank, if that makes sense?

MR. LOONEY: Objection. I think he's testified that

he's reviewed bank records and a number of bank records were

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 46 of 70

45

 

 

obtained in the investigation.
THE COURT: He may answer if he can.
A. Clarification, please.
Q. Did you see any transactions in that amount coming into

other banks?

A. On that day, March 11th?

Q. In March of 2019.

A. I don't have a recollection of that.

Q. Do you know whether there were any business deals or

contracts that were entered into by Mr. Kabra and a potential
investor in March of 2019 for that approximate dollar value?

A. I don't know.

QO. Other than referring to Exhibit 2, sir, other than the
text message that's about two thirds of the way down that page,
"My stuff is in Mauritius" that was allegedly sent by Tan
Kabra, did you or any other investigators attempt to perform
research or an investigation as to whether there was anything

in that country related to Mr. Kabra?

A. I'm not aware of any.

Q. And are you aware of any business dealings that he had
there?

A. I'm not.

Q. Or any relationships whatsoever that he had with anybody

in that country?

A. I’m not.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 47 of 70

46

 

 

Q. What about other foreign countries, other than the
outgoing international wire transfers that you testified to;
you're not aware of any other business relationships overseas,

are you?

A. No.
Q. Other than the fact that Mr. Kabra's parents -- strike
that.

Let's go back to the trip that was supposed to start
on Sunday. You learned that there was in fact a return flight
that was planned, correct?

A. Yes.

Q. And the trip was supposed to go initially to London and
then on to Mulan; is that your memory?

A. That's my understanding.

Q. And you learned from the -- I believe you testified the
girlfriend is a person that told you that there was a
grandparent that was going to be meeting them in the U.K. at
some point?

A. They didn't tell me that -- she didn't tell me that,

excuse me, but that's been relayed to me.

Q. That was relayed to you from a different investigator,
correct?

A. Correct.

Q. Do you know where that grandparent resided?

A. My understanding was India.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 48 of 70

47]

 

 

Q. And was traveling from India to the U.K. to see her
grandson, correct?
A. I'm not sure where the stop was for the meet, but there
was going to be a meeting up.
Q. And you also testified earlier that the extradition
period -- or strike that. Let me withdraw the question.

Who told you about the eight- or nine-year wait for
getting somebody back from a foreign country?

MR. LOONEY: Objection, not a wait. He didn't testify
there was a waiting period or anything like that.

THE COURT: A waiting period.

MR. JOHNSON: That was my understanding of the
testimony, Your Honor. I don't think it's an unfair
characterization.

THE COURT: Yes, yes.

Q. Who told you that?

A. We spoke to a member of the Department of Justice.

‘or And located in India or in the United States?

A. I believe they were in the United States when we were

calling them.

Q. Who was this person?
A. I can't recall their name right now.
Q. So it was just somebody at the Department of Justice that

you called to inquire about --

A. It was a male.

 

 
10

Tel

2

13

14

15

16

iy

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 49 of 70

 

 

48
Q. -- the history in terms of getting people back from India
that have outstanding warrants?
A. Well, they had dealt with India. So that was more their

responsibility, so that's why we called them. And, again, I
don't have the exact name of the person.

Q. Did they tell you whether the person would be held in
custody during that eight- or nine-year time period they would

take to get somebody back from there?

A. That wasn't discussed.
Q. Did they tell you -- I know you've already testified to
this, but they did confirm the extradition -- the extradition

treaty, correct?

A. Yes.

Q. And did you discuss with them if a person were to sign a
waiver of extradition, how that would affect the eight- or

nine-year waiting period?

A. We didn't discuss that.

Q. Do you know the last time that Mr. Kabra actually went to
India?

A. I can't recall.

Q. What about the last time he traveled internationally; do

you have any information about that?
A. The information I have is that in the past year he's had
16 overseas travels.

QO. And who told you that?

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 50 of 70

 

 

49
A. I looked at his passport.
Q. Okay. And do you know where those travels were to?
A. I can't say off the top of my head.
Q. And do you know the duration of each of those trips or the
purposes of those trips?
A. I cannot recite that.
Q. Do you know where Mr. Kabra's girlfriend's family resides,
sir?
A. I don't.
Q. Are you familiar with the fact that Mr. Kabra's family
actually owns real estate in the State of New Jersey?
A. My understanding is his parents live in Singapore and own

a home in this property in Weehawken.
Q. Are you aware that they spend at least a month at that
residence every single year, sir?
A. I'm not aware of that.

MR. JOHNSON: May I just have a brief moment, Your
Honor, to look through the exhibits?

THE COURT: Take your time.

(Pause. )

MR. JOHNSON: Nothing further, Your Honor.

Thank you very much.

THE COURT: Any redirect?

MR. LOONEY: Just very briefly to make one point.

REDIRECT EXAMINATION

 

 
10

11

12

13

14

15

16

ly

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 51 of 70

 

 

50
BY MR. LOONEY:
Q. The first time you were involved in this investigation or
became aware of Mr. Kabra was in the last couple of days,
correct?
A. Yes.
Q. And you reviewed certain documents associated with the
investigation?
A. Correct.
QO. You have not reviewed all documents or materials obtained

in the course of the investigation?
A. I have not.
Q. So when you were asked questions about whether you knew
whether certain investigative steps have been taken or
information obtained, and you responded "I don't know," that
didn't mean it did occur or didn't occur?
A. Correct.

MR. LOONEY: Nothing further.

MR. JOHNSON: Nothing based on that.

THE COURT: All right. You may step down, Special
Agent Cirilli.

Further witnesses for the Government?

MR. LOONEY: No, Your Honor.

THE COURT: Witnesses for the Defendant?

MR. JOHNSON: No, Your Honor.

THE COURT: All right. I'll hear argument.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 52 of 70

S51

 

 

MR. LOONEY: There are just a few brief points I want
to make.

THE COURT: Probable cause and detention.

MR. LOONEY: Pardon me?

THE COURT: Probable cause and detention.

MR. LOONEY: I didn't understand that we were going
forward on probable cause today.

THE COURT: This is a probable cause and detention
hearing.

MR. LOONEY: Okay. Well, on probable cause, I rely on
the facts set forth in the affidavits submitted by Mr. Sheahan,
and what that demonstrates is, with respect to each of the
investors in his scheme, they were lured in with
representations that money would be used for purposes of
investments, for purposes of -~- for purposes of investments and
legitimate business purposes.

Instead, what the affidavit demonstrates is that in
each instance, rather than doing so, he either spent the money
on personal property, if you look at the transactions involving
Investor A. He represented in a promissory note and text
messages and discussions that it's a legitimate business
opportunity. He took that money and he promptly wire
transferred it to a marine for -- a marina for purposes of
purchasing a boat. Investor B, this situation is -- and that

investor invested $250,000 based on his representations. He's

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 53 of 70

52

 

 

not been repaid.

Investor B, the situation is similar, a similar set of
representations were made at almost the same time. The
investment by Investor B of $100,000 was made at the same time.
That money was not used for any investment. It was not used
for any business opportunity. Instead it was used to pay off
existing debts. It was used to pay off existing debts and for
personal expenses.

Through the debt incurred in July of 2018, through the
latter half of that year, Mr. Kabra, as set forth in the
affidavit, again put off both investors, particularly Investor
B, promised him money. We introduced the check that was
written to Investor B for $80,000. That check bounced. That's
evidence that he was stringing along this investor willing to
pay the amounts that were promised.

The way Mr. Kabra ultimately paid back Investor B, who
was paid back, was by luring another investor into his scheme.
That investor, Investor C, was lured in again, representations
by Mr. Kabra with Investor C. I just want to verify. Again,
he made a representation to Investor C regarding the
establishment of a new fund. He represented that he'd already
attracted investors into that fund. He represented that money
was being wired in for purposes of establishing that fund, all
of which was untrue. The money from Investor C was not used

for purposes of a new investment fund for some venture by

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 54 of 70

53

 

 

Mr. Kabra. Instead it was promptly used to pay off Investor B,
and then a third party, who provided money to Mr. Kabra, a wire
transfer with a notation, "Loan."

It all demonstrates that the representations about
legitimate business opportunities, made in e-mails, made in
text messages, via wires, were all false.

Investor C, his note is not due yet, but has not been
paid. The debt is outstanding, and there is no sense that he
will be repaid according to the loan representation we have
regarding the assets that Mr. Kabra has, is that he has $65 in
his personal account, and we have virtually no information
regarding his business accounts and whether there is any money
to provide to investors like Investor C.

Investor D, a very similar situation. With Investor
D's case, he was a social acquaintance. They -- Investor D was
told that -- I just want to make sure I have my investors
straight. What Investor D was told was that one of the
portfolio companies in LaunchByte's portfolio of investments
was ready to be sold to a large well-known acquirer, and that
it just needed funding to essentially bridge that transaction.
That was not true. That company that was discussed, that
start-up company in the portfolio, that company did exist, but
it had never been any cost to acquire, there was no letter of
intent to acquire that company. There were false

representations. And, once again, that money was not used for

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 55 of 70

54

 

 

the purpose of the investment described by Mr. Kabra, and when
Investor D's note came due, the money that was used to repay
him was not from a legitimate business opportunity, nothing of
that sort. It was simply money from two more individuals, at
this point one of whom has contacted the United States
Attorney's Office -- or, rather, has contacted the SEC
following Mr. Kabra's arrest.

And for those last two investors, they're individuals
who in June of this year they deposited $133,000 each into
Mr. Kabra's accounts. And, again, that money was promptly used
to pay off a prior investor. It was not used for a legitimate
investment opportunity. So that is the wire fraud scheme.
It's a repeated process where he receives funds, and they are
promptly wired out to repay prior investors, to make personal
purchases, lavish purchases.

The bank fraud scheme, it is simpler. You saw the
balance statement which shows what occurred in the Brookline
Bank, 3538 account. Mr. Kabra wrote a check from one account,
an account that had zero dollars in it, for $125,000. He wrote
that check, executed it, deposited that money into Brookline
Bank, and then if you review the bank statement for that
account for that period of time, and it's Exhibit 7, what you
see are a series of debits. Money is wired out, $20,000,
$4,000, $4,000, $5,000, $5,000, $6,000, $7,000, two checks

which were eventually returned for $20,000 and $29,000. The

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 56 of 70

55

 

 

money was not used for -- the money was wired out as soon as it
arrived, within a day of arriving at the bank, in the Brookline
Bank account, and then they -- the original deposit was
promptly reversed because there was no money in the original
account. It wasn’t that it was overdrawn. It wasn't a math
error. There never had been any money in the account from
which he wrote the check, from which he drew the check. And he
used it simply to spend money that didn't exist, leaving
Brookline Bank holding the bag on the payments that had been
made, and that's the bank fraud scheme in summary.

THE COURT: All right. You want to move to detention?

MR. LOONEY: Yes. On detention, a few points I want
to make. The first just relates to the seriousness of these
charges. Wire fraud and bank fraud, they carry a maximum
penalty of 20 years and 30 years respectively. And in this
case, the evidence you heard is that there is upwards of
$750,000 in unpaid debts just for the investors identified in
this complaint, and there is information to suggest that there
are further victims so that the loss amount will be higher,
suggesting a fairly significant sentence may be warranted in
the situation. So the seriousness of the offense militates in
favor of the detention hearing.

The second point I want to make is just about
Mr. Kabra's ties abroad. They're strong. He has parents who

live in Singapore. He has family who live in India, according

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 57 of 70

56

 

 

to the statements made by his girlfriend to agents at the time
of the arrest. They are close enough that they were meeting
there. He holds a quasi-citizenship status with India, which
allows him to travel freely into and out of the country and to
remain there indefinitely.

If he were to relocate to India, there would be very
little -- he has the means to do so, he has the connections,
and he would be virtually unattainable at that point in any
reasonable time. And you balance those against his ties to the
United States. He has lived here for the majority of his life,
but his family lives abroad. He has no familial ties here. He
owns no personal -- no real estate property here. He has ties
to a girlfriend. They've been together for two years. I do
understand that he was prepared to get engaged. I would also
make the point that he was prepared to get engaged with a ring
that was written -- that was purchased with a check that was
going to bounce. There is a certain seriousness to doing that
which undermines the claim of ties to the United States through
that route. So I think that the relative ties overseas versus
United States suggest that he is a meaningful and significant
flight risk.

The second point I'd make relates to the extent and
existence of financial resources overseas. And, as you heard,
there is tremendous unclarity regarding extent of assets, but

he has represented having assets overseas -- that is clear --

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 58 of 70

57

 

 

or having other virtually untraceable assets that he could
access overseas. He has represented that he has cryptocurrency
accounts worth $1 million.

I take defense counsel questions about Mr. Kabra's
worth, and whether it had been verified, to attempt to
undermine the existence of that worth and to suggest that that
worth didn't exist. At best where that leaves Mr. Kabra is
that he was incredibly deceptive about the existence of assets
and the existence of his wealth. But at the same time, where
it's unclear if this wealth exists, there are many indicia of
his access to tremendous amounts of monies. We saw in one bank
statement $500,000 plus flowed in, $500,000 flowed out.

Another time he drew down and made transfers and payments of
$125,000. He has received investor funds in hundreds and
hundreds of thousands of dollars, and they haven't been traced.
So he has -- he's represented having money in offshore
accounts, he's represented having money in virtually
untraceable accounts, and he represented he has tremendous
means. And it's unclear if that's true, but again, the best
case for him is that he has been incredibly deceptive about his
resources and disingenuous.

And there are also some indications that there does
exist real wealth abroad. He has family in Singapore who
appears to have the means to acquire a house in New Jersey that

they don't permanently live in, which suggests that there is

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 59 of 70

58

 

 

family wealth overseas, and that's a fact that we know. And,
again, just to make the point about his ability to obtain funds
or easily utilize funds in his affairs, at the time he was
exiting -- he was exiting, there was a $30,000 negative balance
in a bank account but he had a $35,000 ring, a highly
transferable fungible asset, and he was leaving the country
with it.

And so you couple the representations of wealth with
some indicators of wealth and the absolutely massive flow of
cash through his bank accounts suggest that there may be
resources outside the country consistent with what he has said,
his own representations.

And the flow of funds through his accounts, making the
last point, which is the nature of the offenses here and the
nature of the way he has used his bank accounts, the way he has
written checks that draw down his balance hundreds of
thousands -- or in excess of $100,000 negative suggests a
flagrant disregard for financial commitments, a flagrant
disregard for honest dealing, and an entirely cavalier attitude
towards money and financial obligations.

He gets money from investors and uses it to pay credit
card debt. He gets it from investors and uses it to purchase a
boat. He uses it to pay off other debts, and he does this with
utter disregard to the commitments and promises he's made. So

the notion that some financial obligation or bond would secure

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 60 of 70

59

 

 

his presence at trial is just fully inconsistent with the
evidence, with the nature of the offenses, with the way he has
treated bank accounts.

And with particular response to the bond amount that
defense counsel suggests in their motion, they suggest $50,000.
He will have to -- he left Brookline Bank holding the bag for
$76,000. He was exiting the country with a negative balance of
$30,000 and a ring purchased for $35,000, likely with a bounced
check for another $35,000. So the idea of $50,000 providing
any sense -- semblance of collateral is really meaningless.

His dealings -- his financial dealings demonstrate
utter disregard to financial commitments, and so there's no
financial bond, amount of collateral that secures appearance
given the way he treats these obligations.

THE COURT: And am I not correct that he also faces a
civil suit at this time?

MR. LOONEY: He does. The SEC filed --

THE COURT: I found this only when I was looking for
the docket.

MR. LOONEY: Yes. The SEC filed a suit against him
with claims of securities fraud, and they have sought to freeze
his assets and enjoin any transfers.

THE COURT: Sought successfully, I think.

MR. LOONEY: They have obtained such an order. Again,

there is -- I would say with respect to that, there is a degree

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 61 of 70

60

 

of opaqueness regarding his financial status and the way he has
represented assets that we don't know whether they exist.

THE COURT: All right. Mr. Johnson?

MR. JOHNSON: Thanks, Your Honor.

THE COURT: You're welcome.

MR. JOHNSON: I'll start with probable cause, Your
Honor, briefly. With regard to the second charge, the bank
fraud charge, I would argue to the Court that the evidence in
the affidavit that was submitted is deficient in terms of the
knowledge aspect of that offense, proving that this individual
knew that there wasn't going to be sufficient funds in the
account. I can see that there was -- you know, the affidavit
states there was zero dollars in the account, but the picture
is a much larger one than that, which is part of the reason why
I questioned the special agent regarding his knowledge as to
other transactions or business dealings in the month of March
or around that particular time with regard to an amount of
money that may be coming in to LaunchByte or the Kabra Group or
Mr. Kabra's possession at that time. So I would suggest that
that particular charge would be deficient based on the
knowledge issue.

With regard to the money laundering, Your Honor, the
Commonwealth -- rather the prosecution has gone to great
lengths to take excerpts from the promissory notes that are

embedded in the complaint that was filed and was introduced I

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 62 of 70

61

 

 

believe as the first exhibit. The picture is incomplete. It
does not capture the entirety of the agreement between the
investors and my client. One misstep in terms of the
investigation and one thing that came up not only through the
agent's testimony but also the prosecution's argument is with
regard to Investor C. Investor C supposedly deposited $250,000
or invested $250,000 into the LaunchByte company. However, the
prosecution has failed to actually show the Court that the
payment or the investment or the maturity of that loan has come
due.

The first couple of investors, they talk about this
four-month time period where the loan was going to be taken and
then paid back with varying percentage returns. With regard to
Investor C, the deadline is still ongoing and it is not made
clear from the evidence that the loan is actually set to be
returned as of today's date or the date of the complaint,
rather. And I think that that goes to the deception and
whether the loan or the investment actually was criminal as
part of the wire fraud charge that my client potentially faces.

With regard to flight, Your Honor, you heard not only
the testimony from the special agent, but also I would rely on
my memo with regard to my client's background. He is 25 years
old. He has absolutely no criminal record. That goes to the
presumption that he is going to be returning to court. In

addition to being 25, conceding the fact that he was born in

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 63 of 70

62

 

 

New Delhi and did spend some time during his high school years
in Singapore, he has spent, by my math, about 80 percent of his
life in either New Jersey or Massachusetts.

He has been in Massachusetts from 2012 when he
enrolled in Babson, completed college in four years, obtained a
bachelor's degree in 2016 and then stayed in the Boston area,
which is before the Court in the presentence -- or the Pretrial
Services report with the various addresses that he has held in
the Boston area, and it wasn't until I believe June of 2019
that he temporarily relocated to Weehawken, New Jersey, which
is that apartment that I had questioned the agent about as to
my client's family's --

THE COURT: So when did he relocate to New Jersey?

MR. JOHNSON: So he had -- he was spending time in
Massachusetts and his parents' condo in Weehawken. He and
Ms. Tambone, his or was soon-to-be fiancé, had been spending
some time there as of June lst of 2019, and that is a property
that is not leased or rented. It is owned by Mr. Kabra's
parents.

THE COURT: How much time was spent there?

MR. JOHNSON: Well, he's been there for many years
going back and forth to visit family.

THE COURT: Of the late, in the last six months, how
much time was spent in New Jersey?

MR. JOHNSON: If I could have a moment, Your Honor.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 64 of 70

63

 

(Attorney Johnson confers with the Defendant.)

MR. JOHNSON: So over the course of the six months,
Your Honor, he was visiting New Jersey about two times per
month, and then in June, I believe June 15th or thereabouts of
this year, his lease on his most recent apartment in Boston
terminated, and so he and --

THE COURT: Where was that?

MR. JOHNSON: That was on Fairfield Street in Boston.
And he and Ms. Tambone were going between the apartment in
Weehawken and Ms. Tambone's parents! home in Wenham, which I
have detailed in the memorandum as to the location where my
client would reside if he were to be released by this Court;
and that is the home and the property where Ms. Tambone and her
family reside, and, as I stated, are willing to take my client
in. They are also here in the courtroom in support of him.
Over my right shoulder is Ms. Tambone's mother, Ms. Alma
Tambone, who you've heard about, her sister and one of her two
brothers, and they are all out here in support of Mr. Kabra.

So in addition to obviously the Tambone family, my
client has since 2012, particular since he enrolled in Babson,
created a network of individuals that he is close with and
friendly with and spends time with in the Boston area. I would
argue that his roots in this specific community are
substantial. There is the guarantee that has been offered to

the Court that he does have a roof over his head to potentially

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 65 of 70

64

 

 

go to in the State of Massachusetts.

Initially there was discussions about whether he'd be
living in New Jersey or Massachusetts, but in order to be as
close as possible to this Court, Mr. Kabra has made the
commitment, if given the opportunity, to go to that home.

He, upon his arrest, the passport was seized. What
has been represented to me is that that Indian card or the
travel permit that was testified to was disposed of by law
enforcement. He has no ability to get his hands on any travel
documents, whether it's a U.S. passport, and would agree to not
make any attempts obviously to reapply for a U.S. passport or
apply for any foreign travel certificate like the one you heard
about throughout the testimony.

T've also proposed to the Court that Mr. Kabra be
placed on GPS monitoring; that is recognizing the fact that he
is facing serious charges. The maximum penalties, as we know,
are significant, and there is a significant amount of money at
issue here. And I think the GPS would do a strong and a good
job of tethering him to the Commonwealth. Add a condition that
he's not allowed to leave the district, and also, in
recognition of the fact that his parents do live overseas.

They reside in Singapore. My client went to a private academy,
the Singapore American School in Singapore for his high school
years. From what I understand, it's a school --

THE COURT: What is their citizenship?

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 66 of 70

65

 

 

MR. JOHNSON: If I may, Your Honor.

(Attorney Johnson confers with the Defendant. )

MR. JOHNSON: His mother naturalized at the same time
that my client did, in roughly 2009. His father is a permanent
resident of this country and also a citizen of India, and his
brother, who's 14 years old, is a United States citizen born in
this country, Your Honor.

So, Your Honor, I understand, and Mr. Kabra
understands, the severity of the allegations that he's facing.
And the affidavit certainly spells out a significant amount of
money that was coming to him. However, I think that the
evidence clearly contradicts that he has much access, if any,
to funds. The Santander account that we heard about, the last
exhibit that was introduced, shows a negative balance of
$30,000.

I asked the special agent on cross-examination about
the existence of funds in the four other checking accounts that
we had heard about, and he was unable to give any information
as to any significant funds that were held in those accounts.
Likewise, for the investigation that was performed into my
client's net worth whether there were any overseas assets.
There simply is nothing other than a text message that dates
back to, if I may, April 3rd of 2018, and nothing since then to
reflect any assets anywhere outside of this country. For all

we know, my client is in significant debt, has no ability to

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 67 of 70

66

 

 

reach any funds quickly, and the Government can only argue that
because he has a family that's located in Singapore, parents
that are in Singapore that also own property in New Jersey,
that that shows an ability to quickly access funds. I would
argue that it does not, that my client, as a 25-year-old young
man, I think the evidence only shows that he is in the hole, to
say the least, and cannot go anywhere quickly.

If you add the conditions that I'm proposing in terms
of the GPS, the surrender of the passport, which has already
taken place, with family willing to take him in, willing to
supervise him, willing to report to Pretrial Services, and also
the fact that Pretrial Services did conduct their investigation
this morning, wrote the report and crafted a series of
conditions that would ensure my client's return to Court, I
would ask that Your Honor grant his release. I would argue the
Government has not met its burden of showing that he is a
flight risk, and I would ask that my motion and the proposed
conditions be allowed.

THE COURT: All right. At this time -- do you want a
brief response?

MR. LOONEY: Very brief, Your Honor, just on a couple
of points. With regard to the bank fraud charge, there is a
suggestion that it was a mix-up, that there was money coming in
and it just didn't all click on time. But the facts there are

that he was aware of the text messages, the e-mails show he was

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 68 of 70

67

 

 

aware of the negative balance immediately, and, as set forth in
the affidavit, for several months later that balance persisted
and it was closed with a negative balance of in excess of
$70,000. It wasn't a mix-up. And the check was written from
an account that had zero dollars and never had anything other
than zero dollars in it.

Defense counsel also suggested that the snippets from
the promissory notes don't capture the extent of the
agreements, but it's clear in each case that investors were
told that the money would be used for legitimate investments,
and they were used for other purposes. And then, for example,
Investor C, he suggests that the maturity date hasn't occurred.
That's the nature of a Ponzi scheme is that -- we're not
required to wait for it to collapse before charging fraud.
He's using funds for other than what he represented he would
use the funds for, and that's the nature of that fraud. We
don't have to allow him to keep attracting new investors and
keep his flow of money going until it collapses of its own
weight.

And then just briefly with regard to detention, I
don't think anything -- well, I don't think anything has
ameliorated the essential problem, which is there is this
opaqueness about the extent of funds, and he suggested that
there was just a transparent lack of funds, and that is true

except for the fact that his parents own an apartment in

 

 
10

11

12

13

14

Is

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 69 of 70

68

 

 

Weehawken. We have no information about -- they live abroad
but own a house in Weehawken. We have no information about the
extent of their resources. We know about the existence of
massive flows of cash through his accounts, $500,000 in a
Single month and his own representations.

And counsel's suggestion is that you should just
disregard what he said, and these weren't off-the-cuff things.
They were put in a personal financial statement that he
supplied to an investor. That investor invested in December of
2018. That is not stale information. That was a statement
provided to an investor to induce an investment eight months
ago, and where he represented he had $19 million in wealth and
$1 million in cryptocurrency. So I'd suggest he poses a
genuine flight risk.

THE COURT: All right. At this time I make a finding
that there's probable cause to believe that the Defendant has
committed the crimes as charged in the criminal complaint, and
T'll take the matter of detention under advisement.

The Defendant is remanded to the custody of the United
States Marshal Service.

We stand in recess.

(Recording ends at 3:54:25)

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cr-10335-DJC Document 36-1 Filed 09/12/19 Page 70 of 70

69

 

CERTIFICATE OF OFFICIAL REPORTER

I, Linda Walsh, Registered Professional Reporter
and Certified Realtime Reporter, in and for the United States
District Court for the District of Massachusetts, do hereby
certify that the foregoing transcript is a true and correct
transcript of the stenographically reported proceedings held in
the above-entitled matter to the best of my skill and ability.

Dated this 26th day of August, 2019.

/s/ Linda Walsh
Linda Walsh, RPR, CRR

Official Court Reporter

 

 

 
